DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2020 has been entered.

Claim Objections
Claims 21-23 are objected to because of the following informalities: Each element or step of the claim should be separated by a line indentation. See MPEP § 608.01(m) and 37 CRF 1.75(i). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 8, 14, 19 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the original specification for the claim limitations of "photoelectric conversion device respectively over the pixel region in the substrate", as recited in claims 8, 14, 19 and 23. (Note: The specification (i.e. [0006], [0044]) and drawing (i.e. Fig. 10) disclose that photoelectric conversion device(s) respectively in/on the pixel regions in the substrate). For examination purposes, the examiner has interpreted this limitation to mean that photoelectric conversion device respectively in the pixel region in the substrate. Clarification is requested.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claimed limitation of "adjacent pixel regions", as recited in claims 6, 12, 17 and 21, line 8, is unclear as to whether said limitation is the same as or different from "pixel regions", as recited in claims 6, 12, 17 and 21, line 2. For examination purposes, the examiner has interpreted this limitation to mean that adjacent ones of the pixel regions. Clarification is requested.
The term "about" in claims 6, 7, 13 and 18 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claimed limitation of "a height", as recited in claim 15, is unclear as to whether said limitation is the same as or different from "a height", as recited in claim 12.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 12, 14-17, 19-21 and 23, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cheng et al. (1026/0207941).
As for claims 12, 15-17, 20 and 21, Cheng et al. show in Fig. 1B and related text an image sensor 100B, comprising: 
a device isolation layer 106 disposed in a substrate and defining pixel regions 104B; 
a grid pattern 122A/130 over a surface of the substrate; 
a refractive fence 124A/132/136 (without 134) on the grid pattern ([0020], lines 12-16); and 

wherein the grid pattern overlaps the device isolation layer between adjacent pixel regions in a first direction perpendicular to the surface, the grid pattern having a width (arbitrarily chosen: top portion) (along a direction parallel to the surface of the substrate that is) less than a width (arbitrarily chosen: bottom portion) of the device isolation layer (along the direction parallel to the surface of the substrate), 
wherein the refractive fence is disposed between adjacent color filters from among the color filters, the refractive fence having a height greater than half a height of each of the color filters, and the refractive fence and the grid pattern isolate the color filters so that the adjacent color filters from among the color filters are not in contact with each other, and
wherein the grid pattern comprise metal ([0017], lines 1-2; [0019], lines 6-7);
wherein the refractive fence has a width (arbitrarily chosen: bottom surface of 132) (along the direction parallel to the surface of the substrate that is) greater than the width of the grid pattern and less than the width of the device isolation layer(, and the grid pattern contacts the color filters).

As for claims 14, 19 and 23, Cheng et al. show photoelectric conversion devices 110B respectively over the pixel regions in the substrate, 
wherein the grid pattern is spaced apart from at least one of the photoelectric conversion devices along a second direction perpendicular to the first direction (Fig. 1B).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 18 and 22, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (1026/0207941).
As for claims 13, 18 and 22, Cheng et al. disclosed substantially the entire claimed invention, as applied to claims 12, 17 and 21, respectively, above, except the width of the grid pattern is about 100nm or less.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the width of the grid pattern being about 100nm or less, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claims 6-11, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (1026/0207941) and Mackey (2014/0313379). 
As for claim 6, Cheng et al. show in Fig. 1B and related text an image sensor 100B, comprising: 
a device isolation layer 106 disposed in a substrate 102 and defining pixel regions 104B; 
a grid pattern 122B/130 over a surface of the substrate; and 
a refractive fence 124B/132 (without 134) on the grid pattern, 
wherein the grid pattern overlaps the device isolation layer between adjacent pixel regions in a first direction perpendicular to the surface, the grid pattern having a width (arbitrarily chosen: top portion) less than a width (arbitrarily chosen: bottom portion) of the device isolation layer, 
wherein the refractive fence has a refractive index less than a refractive index of the grid pattern and the refractive index of the refractive fence is about 1.3 or less ([0019], lines 13-15; note: at wavelength of 5.8 µm: silicon dioxide has a refractive index of 1.2905; tungsten has a refractive index of 3.476), and
wherein the grid pattern comprises metal ([0019], lines 6-7).
Cheng et al. do not disclose the refractive fence is in direct contact with a top surface of the grid pattern and exposes a sidewall of the grid pattern.
Mackey teaches in Fig. 3 and related text the refractive fence 232/230 is in direct contact with a top surface of the grid pattern 234 and exposes a sidewall of the grid pattern.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the refractive fence being in direct contact with a top surface of the grid pattern and exposes a sidewall of the grid pattern, as taught by Mackey, in Cheng et al.'s device in order to reduce optical cross talk that results from light striking microlenses at high angles of incidence, reduce size and cost of the device.

As for claim 6, Mackey shows in Fig. 1-3 and related text an image sensor 16, comprising: 
a substrate 22 including a pixel regions 190;
a grid pattern 234 over a surface of the substrate; and 
a refractive fence 232/230 on the grid pattern, 
wherein the refractive fence is in direct contact with a top surface of the grid pattern and exposes a sidewall of the grid pattern;
wherein the grid pattern overlaps the device isolation layer between adjacent pixel regions in a first direction perpendicular to the surface, the grid pattern having a width (arbitrarily chosen: top portion of 234), 
wherein the refractive fence has a refractive index less than a refractive index of the grid pattern and the refractive index of the refractive fence is about 1.3 or less 
wherein the grid pattern comprises metal ([0023], lines 3-8).
Mackey does not disclose a device isolation layer disposed in the substrate and defining the pixel regions; and the width of the grid pattern is less than a width of the device isolation layer.
Cheng et al. teach in Fig. 1B and related text a device isolation layer 106 disposed in a substrate 102 and defining pixel regions 104B;
wherein the width (arbitrarily chosen: top portion of 130) of the grid pattern 122A/130 is less than a width (arbitrarily chosen: bottom portion) of the device isolation layer.
Mackey and Cheng et al. are analogous art because they are directed to an image sensor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mackey with the specified feature(s) of Cheng et al because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a device isolation layer disposed in the substrate and defining the pixel regions; the width of the grid pattern being less than a width of the device isolation layer, as taught by Cheng et al., in Mackey's device, in order to isolate the pixel sensors from one another, improve latchup tolerance, prevent lateral injections to adjacent structures, and provide a minimum of noise injection to adjacent circuitry.


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the width of the grid pattern being about 100 nm or less, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

As for claims 8, the combined device shows photoelectric conversion devices 110B (Mackey: 220) respectively over the pixel regions in the substrate, 
wherein the grid pattern is spaced apart from at least one of the photoelectric conversion devices along a second direction perpendicular to the first direction (Cheng: Fig. 1B).

As for claim 9, the combined device shows the refractive fence has a height greater than a height of the grid pattern (Cheng: Fig. 1B; Mackey: Fig. 3).

As for claim 10, the combined device shows color filters 140B/142B/144B (Mackey: 22) disposed over the surface of the substrate and respectively provided over the pixel regions, wherein the refractive fence is disposed between adjacent color filters from among the color filters, the refractive fence having a height greater than half a height of each of the color filters (Cheng: Fig. 1B).

As for claim 11, the combined device shows the refractive fence has a width (Mackey: arbitrarily chosen: top portion of 230) greater than the width of the grid pattern and less than the width of the device isolation layer (Chang: Fig. 1B combined with Mackey: Fig. 3).

Response to Arguments
Applicant's arguments filed on September 14, 2020 have been fully considered but they are not persuasive. 
Applicant argues that Cheng et al. fail to disclose all the features of current claims 12 and 17 because etch stop layer 134 (interpreted by the Examiner as the grid pattern of claim 12) in Fig. 1B of Cheng et al. is clearly shown as having a width along a direction parallel to the surface of substrate 108 that is greater than or at least equal to a width of the parts of dielectric grid layer 132 between the color filters 140B/142B/144B (i.e., dielectric grid 124B) along the direction parallel to the surface of substrate 108. That is, Fig. 1B of Cheng et al. clearly fails to show the parts of dielectric grid layer 132 
The examiner disagrees because Cheng et al. clearly show in Fig. 1B the limitation of "the grid pattern 122A/130 having a width (i.e. top surface) along a direction parallel to the surface of substrate 108 that is less than a width (i.e. bottom surface) of the device isolation layer 106 along the direction parallel to the surface of the substrate, wherein the refractive fence 136/132 (without 134) has a width (i.e. bottom surface of 132) along the direction parallel to the surface of the substrate that is greater than the width of the grid pattern", as recited in claims 12 and 21; and disclose in paragraphs (i.e. [0017], lines 1-2 and [0019], lines 6-7) the limitation of "the grid pattern comprises metal", as recited in claim 17.

Rest of Applicant’s arguments with respect to claim(s) 6-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811